PER CURIAM.
This cause coming on to be heard on the transcript of the record from the court below," two of the questions presented by the record and argued by counsel were in substance: (a) Whether the Bankruptcy Act of the United States, in force on the dates of the transactions in issue, operated to suspend section 6343, of the Revised Statutes of Ohio, as such section stood February 2, 1910; and (b) whether the Bankruptcy Act operated to susjiend the sections into which section 6343 was divided and numbered February 15, 1910, by the General Code of Ohio, to wit, sections 11102, 11103, 11104, and 11105, as such sections existed May 5, 1910. The court, finding itself unable to reach a satisfactory conclusion as to the claimed suspension, entered an order November 7, 1914, certifying the foregoing questions to the Supreme Court for its instructions thereon. On February 4, 1918, the Supreme Court announced an opinion (245 U. S. 605, 38 Sup. Ct. 215, 62 L. Ed. -) in the cause that the foregoing questions so certified “must be answered in the negative,” and on March 9, 1918, the mandate of that court in the cause was filed in this court. On consideration whereof, and for reasons expressed in the opinion of this court November 7, 1914 (218 Fed. 730, 732, 733, 134 C. C. A. 408), it is now ordered, adjudged, and decreed by this court that the decree of the court below affirming the order of the referee, be and the same hereby is affirmed, with costs; and it is further ordered that for purposes of rehearing under and according to rule 28 of this court (202 Fed. xix) the date of the filing of this decree shall be treated as the date of the filing of the opinion herein.